Citation Nr: 0844086	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disorder, diagnosed as status-post 
meniscectomy of the right knee with degenerative joint 
disease and chondromalacia.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1982, and from June 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

During an October 2008 Board hearing, the veteran raised the 
issues of entitlement service connection for a bilateral hip 
disorder, a back disorder, a shoulder disorder, a neck 
disorder, and a hand disorder, all as secondary to her 
service-connected right knee disorder.  She also raised the 
issue of entitlement to service connection for residuals of a 
right ear surgery.  These issues have not been developed for 
appellate review, and are therefore referred to the RO for 
appropriate disposition.


FINDING OF FACT

The veteran's right knee disorder, diagnosed as diagnosed as 
status-post meniscectomy of the right knee with degenerative 
joint disease and chondromalacia, has been manifested by 
degenerative joint disease and osteoarthritis of the right 
knee confirmed by x-ray examination, tenderness over the 
medial and lateral joint lines, essentially normal range of 
motion, complaints of pain and stiffness, and slight 
recurrent instability and subluxation.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent a right knee disorder, diagnosed as status-post 
meniscectomy of the right knee with chondromalacia and 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5259 (2008) 

2.  The criteria for a separate evaluation of 10 percent, but 
no more, for arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 10 percent for a right knee 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an 
April 2006 initial adjudication of the veteran's claim, 
August 2005 and March 2006 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006).  The letters also requested that the veteran provide 
any evidence in her possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Although the veteran submitted additional 
evidence during the October 2008 Board hearing, after this 
appeal had already been forwarded to the Board, the veteran's 
representative also submitted a waiver of agency of original 
jurisdiction consideration at that time.  See 38 C.F.R. § 
20.1304(c) (2008) (holding that any pertinent evidence sent 
to the Board prior to consideration by the RO must be 
submitted to the RO for consideration unless accompanied by a 
waiver of such consideration).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Instead, evidence contemporaneous with the claim and 
the initial rating decision is most probative of the degree 
of disability existing when the initial rating was assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Fenderson, 12 Vet. 
App. at 126.

By an April 2006 rating decision, the RO granted service 
connection for a right knee disability, and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5259, effective July 15, 2005.  The veteran appealed the 
evaluation.

Private medical treatment records from April 2001 to February 
2006 reveal complaints of and treatment for a right knee 
disorder, including physical therapy for the right knee 
disorder.  An April 2001 record reveals the veteran's 
complaints of pain in the patellofemoral joint of her right 
knee.  She reported that she could not do impact or running 
activities and that the pain occurred anytime she was on her 
feet or when she climbed or descended stairs.  She also noted 
that if she stepped the wrong way, her knee would be painful 
along the lateral and medial sides for several weeks.  
Physical examination revealed full range of motion, no 
significant effusion, and some slight tenderness over the 
medial and lateral joint lines.  A McMurray's test was 
negative.  There was very mild patellofemoral crepitation, 
but no patellar apprehension sign.  A Lachman's test and a 
lateral pivot shift test were negative.  The collateral 
ligaments were stable in 0 and 30 degrees of flexion to varus 
and valgus stress.  X-rays of the right knee were normal.  
The diagnosis was right knee pain possibly secondary to mild 
chondromalacia versus a meniscal tear.  An April 2001 
magnetic resonance imaging (MRI) scan of the right knee 
revealed a horizontal tear of the posterior horn lateral 
meniscus, mild arthritic change, and minimal joint effusion.  
In June 2001, the veteran underwent a right knee arthroscopy 
with partial synovectomy, partial lateral and medial 
meniscectomies, and chondral debridement of the trochlea.  
June 2001 post-operative treatment records reveal range of 
motion of flexion from 5 to 95 degrees improving to 0 to 120 
degrees with slight effusion, slowly resolving.  A July 2001 
treatment record reveals that the veteran was trying to enter 
a training program to be a heavy equipment operator.  The 
private physician stated that he thought "she should be 
capable of all normal activities within the next 4 to 6 
weeks."  Physical examination revealed range of motion to 
120 degrees and slight effusion, but the physician noted that 
the veteran had been on her feet a lot.  

A June 2001 operative report reveals that the veteran 
underwent a right knee arthroscopy with partial synovectomy, 
partial lateral and medial meniscectomies, and chondral 
debridement of the trochlea.  The pre-operative diagnosis was 
internal derangement of the right knee.  The post-operative 
diagnoses were degenerative lateral and medial meniscal tears 
and grade two to three chondromalacia of the trochlea.

A September 2002 private treatment record reveals that the 
veteran reported feeling a "pop" in her right knee when she 
sat on the couch at home.  Physical examination revealed 
motion of -30 to 90 with soft tissue swelling and slight 
tenderness over the joint line.  There was no significant 
effusion and the collateral and cruciate ligaments were 
stable grossly.  The veteran was neurovascularly intact 
distally.  X-rays of the right knee were noted to be normal.  
The diagnosis was possible lateral meniscus tear, right knee.  
A September 2002 MRI of the right knee revealed probable 
post-meniscectomy changes with subtle truncation of the free 
edges of the posterior horns of the medial and lateral 
menisci, a probable small tear of the undersurface of the 
posterior horn of the lateral meniscus, as well as a 
horizontal tear of the mid body of the lateral meniscus.

In October 2002, the veteran underwent a videoarthroscopy of 
the right knee with partial synovectomy, partial lateral and 
medial meniscectomies, and chondral debridement of the 
patella.  The pre-operative diagnosis was internal 
derangement of the right knee.  The post-operative diagnosis 
was grade two to three chondromalacia of the patella.  An 
October 2002 post-operative treatment record reveals that the 
veteran had range of motion to 120 degrees, no effusion, and 
very minimal pain eight days after surgery.  A November 2002 
treatment record reflects that the veteran had basically full 
range of motion and a little bit of effusion, but was 
rehabilitating nicely.  A December 2002 treatment record 
reports that the veteran had soft tissue swelling and slight 
pain over the medial joint line of the right knee, but was 
otherwise normal.  A February 2003 treatment record indicates 
that the veteran had full range of motion and very little 
pain at all.  The physician noted that "in regards to her 
right knee, this is a resolved problem."

A February 2004 private treatment record reveals that the 
veteran reported occasional buckling of the right knee with 
knee flexion activities, and noted that she was on her feet a 
lot.  The physician stated that her symptoms were consistent 
with patellofemoral disease.  Physical examination revealed 
full range of motion of the right knee, and no effusion at 
all.  There was some mild patellofemoral crepitation, but the 
knee was otherwise normal.  The diagnosis was persistent 
right knee patellofemoral arthralgia.  

A March 2004 physical therapy treatment record reveals that 
the veteran complained of right knee pain with occasional 
giving out when ascending and descending stairs and a 
dislocation-type feeling while sitting with legs crossed.  
She reported pain ranging from 0 to 9 out of 10, difficulty 
squatting, and difficulty ambulating up and down a decline.  
Physical examination revealed normal range of motion, 5/5 
knee strength, and normal gait.  A patella grind test was 
positive, and there was minimal tenderness to palpation of 
the medial and lateral patella.  Patellar mobility was 2 out 
of 6 in all planes.  The physical therapist found impaired 
patellar mobility and difficulty with functional mobility.  
An April 2004 physical therapy discharge note reveals that 
the veteran was seen for eight treatments and that there was 
an improvement in strength and a decrease in symptoms.

An April 2004 private treatment record reveals the veteran's 
right knee patellofemoral complaints.  The report notes that 
the veteran was doing a chondromalacia program which helped, 
but that she continued to have mild symptoms.  Physical 
examination revealed range of motion to 135 degrees, no 
effusion, and some slight patellofemoral crepitation.  The 
diagnosis was patellofemoral chondromalacia of the right 
knee.

In March 2006, the veteran underwent a VA joints examination.  
She complained of chronic right knee pain, but noted that the 
pain occurred intermittently on a daily basis and was brought 
about by excessive activity such as walking more than one 
mile, prolonged sitting more than a couple of hours, 
excessive sitting and driving for more than four hours, and 
lifting more than 20 pounds.  The veteran also reported that 
her knee would give way occasionally, and that her knee 
popped out if she bumped it, which happened a couple of times 
per month.  She denied locking symptoms, weakness, and easy 
fatigability, but noted occasional swelling.  She rated her 
pain as a 2 out of 10, but noted severe pain a couple of 
times per month which she rated as 9 out of 10.  She reported 
precipitating factors including weather changes, excessive 
activity, prolonged standing, and prolonged sitting.  
Alleviating factors included rest, pain medication, exercise, 
and hot and cold therapy.  The veteran noted that a right 
knee brace is needed for lateral instability.  She reported 
infrequent episodes, no more than one to two times per month, 
of subluxation or the sensation of the joint giving way.

Physical examination revealed no edema, warmth, or 
erythremia.  There was no point tenderness noted, and 
capillary refill was less than two seconds.  The patella was 
non-ballotable, and there was no effusion.  The veteran's 
gait was normal, and there was no ankylosis and no 
inflammatory arthritis.  Range of motion revealed flexion to 
135 degrees without pain and extension to 0 degrees without 
pain.  There was normal stability of the medial and lateral 
collateral ligaments.  A Lachman's test, a posterior drawer 
test, and a McMurray's test were all negative.  The diagnoses 
were degenerative joint disease of the right knee, status 
post arthroscopic procedures for internal derangements of the 
lateral and medial meniscus, tear, and grade two to three 
chondromalacia, likely related to service.  The VA examiner 
found that the veteran's right knee disorder affected her 
daily activities with mild pain and stiffness when walking 
more than a mile, with prolonged standing more than a couple 
of hours, with excessive sitting or driving more than four 
hours, or when lifting more than 20 pounds, but noted that 
there was no weakness, atrophy, easy fatigability, or 
incoordination.  The VA examiner also reported right knee 
popping, flare-up, and instability when walking on uneven 
surfaces, or when bumped.

VA treatment records from March 2006 to September 2008 also 
reveal complaints of and treatment for a right knee disorder, 
including physical therapy and kinesiotherapy.  A June 2006 
x-ray of the right knee revealed very mild degenerative joint 
disease changes with narrowing in the medial compartment and 
no fracture or subluxation.  A July 2006 VA treatment record 
reveals the veteran's complaints of right knee pain, lateral 
dislocation, locking, and catching.  Physical examination 
revealed no effusion, warmth, or erythremia.  The veteran was 
neurovascularly intact, and there was point tenderness over 
the tibial fibular junction.  Medial joint line tenderness 
was noted and there was range of motion from 5 to 105 
degrees.  The patella was non-ballotable and there was no 
crepitation with flexion or extension.  A Lachman's test, an 
anterior drawer test, and an apprehension test were all 
negative.  There was no varus/valgus stress pain and motor 
strength was 5/5.  The diagnosis was chronic knee pain 
secondary to mild degenerative joint disease changes and 
medial compartment narrowing.  A July 2006 x-ray of the right 
knee showed mild degenerative joint disease of the right 
knee; no fracture, dislocation, or osseous destructions; and 
no chondrocalcinosis or heterotropic calcifications.  

A September 2006 treatment record reveals the veteran's 
complaints of right knee pain.  The veteran that she wore her 
knee brace on occasion, and indicated that she did not want 
to take medications due to the side effects.  She reported no 
real improvement in pain and complained of instability.  
Physical examination revealed no effusion or warmth and 
intact skin.  There was mild medial joint line tenderness, 
but no lateral joint line tenderness.  There was range of 
motion to 100 degrees, and stable varus/valgus.  The veteran 
was neurovascularly intact, distally, and had 5/5 motor 
strength.  The diagnosis was chronic right knee pain.  

A November 2006 treatment record reveals the veteran's 
complaints of right knee pain despite wearing a knee brace.  
The veteran denied knee locking and noted that she had a 
sensation or subluxation which caused her to not be able to 
move her knee.  In the prior three weeks, she had medial and 
posterior knee pain.  Physical examination revealed no 
effusion, warmth, or erythremia.  The knee was 
neurovascularly intact and medial joint line tenderness was 
noted.  Range of motion was from 5 to 120 degrees and the 
patella was non-ballotable.  There was mild crepitation with 
flexion and extension.  The diagnoses were mild degenerative 
joint disease changes of the right knee with medial 
compartment narrowing and possible recurrent meniscal tear.  
A November 2006 MRI of the right knee showed grade two to 
three chondromalacia of the trochlea and lateral patellar 
facet, grade three chondromalacia of the lateral femoral 
condyle articular cartilage, medial and lateral joint space 
narrowing, knee joint effusion, intact cruciate ligaments, 
and medial and lateral menisci which were small in size which 
was most likely due to the previous meniscectomies, but a 
meniscal tear was not excluded.

A December 2006 VA treatment record reflects the veteran's 
continued complaints of right knee pain and a sensation or 
subluxation which causes her to not be able to move her knee.  
The veteran also complained of medial and posterior knee pain 
and limping in the prior three weeks.  Physical examination 
revealed no effusion, warmth, or erythremia.  The knee was 
neurovascularly intact and medial joint line tenderness was 
noted.  Range of motion was from 5 to 120 degrees, and the 
patella was non-ballotable.  There was mild crepitation with 
flexion and extension.  The diagnosis was mild degenerative 
joint disease changes of the right knee with medial 
compartment narrowing.  The treatment record also noted that 
a right knee x-ray showed degenerative joint disease with 
"mild sublux" of the femur on the tibia.  The VA physician 
administered a steroid/lidocaine injection to the veteran's 
right knee.  A December 2006 x-ray of the right knee showed 
moderately severe degenerative joint disease with 
hypertrophic changes of the lateral tibial condyle and the 
intercondylar eminences as well as narrowing of the medial 
compartment of the joint space.  No suprapatellar joint 
effusion was noted.  

A January 2007 treatment record reveals that the veteran 
reported right knee pain with relief after a cortisone 
injection.  The veteran also indicated that she found a new 
botanical pain relief supplement which made the pain more 
tolerable.  Physical examination revealed no effusion, 
warmth, or erythemia.  The knee was neurovascularly intact 
and medial joint line tenderness was noted.  Range of motion 
was to 110 degrees, and mild crepitation on passive flexion 
and extension.  The knee was ligamentously stable.  The VA 
physician noted that the veteran was doing well after a 
cortisone injection for right knee osteoarthritis.  

A May 2007 treatment record reveals the veteran's complaints 
of right knee pain.  Physical examination revealed no 
effusion, warmth, or erythemia.  The knee was neurovascularly 
intact and medial joint line tenderness was noted.  Range of 
motion was from 5 to 120 degrees.  The patella was non-
ballotable and there was mild crepitation with flexion and 
extension.  A Lachman's test, an anterior drawer test, and a 
patella grind test were all negative.  There was mild 
varus/valgus stress pain.  The diagnosis was moderate 
degenerative joint disease changes with medial compartment 
narrowing.  

A July 2007 treatment record reveals that the veteran stopped 
wearing her brace and taking anti-inflammatory medication due 
to bleeding complications.  Physical examination revealed no 
effusion, warmth, or erythemia.  The knee was neurovascularly 
intact and medial joint line tenderness was noted.  There was 
range of motion to 110 degrees and mild crepitation with 
flexion and extension.  The knee was ligamentously stable.  
The diagnosis was right knee osteoarthritis.  A July 2007 x-
ray of the right knee reflected tri-compartment degenerative 
joint disease with mild narrowing of joint space.  There was 
no fracture or joint effusion and alignment of the patella 
was anatomic.  There were small osteophytes from the 
articular bones and intercondylar fossa.  An October 2007 
electromyography (EMG) showed no clear electrophysiological 
evidence of nerve or root injury affecting the right lower 
extremity.

A December 2007 VA treatment record reflects the veteran's 
complaints of right knee pain.  Physical examination revealed 
right knee mild effusion of the anterior and posterior knee 
with a small non-pusitile politeal mass.  There was no 
tenderness to palpation and the patella was stable.  A 
crepitus and patella grind test was positive.  There was 
range of motion to 125 degrees, stable varus/valgus stress, 
and medial joint line tenderness.  An anterior drawer test 
and a Lachman's test were negative.  The diagnoses were 
chronic right knee pain and degenerative joint disease.  

Another December 2007 treatment report reveals that the 
veteran reported that she fell when her right knee gave out.  
She noted that she was still working in the emergency room at 
the VA Medical Center, and missed one day of work only.  She 
noted her pain was between 4 and 7 out of 10, and that she 
had right buttock pain, with radiation from the posterior 
thigh to the knee.  She also reported cramping in her right 
calf and right knee swelling, and indicated that stairs were 
difficult to maneuver, due to pain.  The VA physician noted 
that there was no evidence of radiculopathy or radiculopathy 
in the cervical or lumbar spine.  A December 2007 x-ray of 
the right knee revealed degenerative changes of the knee with 
juxta-articular spurring and medial joint compartment 
narrowing.  The impression was degenerative joint disease of 
the knee.

A January 2008 VA treatment record reflects the veteran's 
complaints of right knee pain.  She reported that she could 
not walk 100 yards without having to stop due to pain which 
was an 8 on a 1 to 10 scale.  She indicated that the pain was 
worse with weight bearing and increased throughout the day.  
It was alleviated by sitting down.  She noted that the pain 
began in the anterolateral knee and radiated along the 
lateral calf.  She denied fevers, rigors, warmth in the 
joint, and asymmetry in the joint.  Physical examination 
revealed fullness of the right knee with a prominent tibial 
plateau, no warmth, and no erythema.  There was full flexion 
and extension was slightly limited to 180 degrees.  A 
neurological examination was normal.  The diagnosis was right 
knee pain refractory to pain medication and corticosteroid 
injection.  The VA physician noted that the veteran's knee 
pain was likely due to degenerative arthritis due to a 
history of trauma to the joint.  

A May 2008 treatment record notes that the veteran reported 
that she fell three days before and complained of right knee 
pain.  Physical examination revealed a right knee bruise.  
Another May 2008 treatment record reflects the veteran's 
complaints of buckling and pain in the right knee.  She noted 
that her knee brace hurt her knee and she was not using it.  
She also reported a recent fall.  She denied bowel and 
bladder incontinence.  Physical examination revealed no loss 
of balance with a Romberg's test, but mildly increased sway.  
She was able to tandem walk and had hyperflexion in the 
bilateral lower extremities.  A Hoffman's sign was positive, 
bilaterally, and a Babinski sign and clonus were negative.  
Strength was 5/5, except for the extensor hallicus longus, 
which was 3+/5.  Sensation was intact to light touch and 
pinprick and there was right knee tenderness, anteriorly.  A 
McMurray's sign was equivocally positive on the right.  Range 
of motion revealed extension to be -5 degrees and flexion to 
be 115 degrees.  A right knee "bounce home sign" was 
positive and there was mild effusion of the right knee.  The 
diagnoses were right knee chondromalacia, joint effusion, 
subtle medial meniscus tear, chronic anterior cruciate 
ligament tear per MRI, and instability.  A May 2008 x-ray of 
the right knee showed changes of a mild to moderate degree of 
degenerative joint disease of the right knee and 
femoropatellar joints with some narrowing of the medial knee 
joint space, osteophyte formation including the patellar 
area, no definite evidence of recent fracture or subluxation, 
a possibility of a small joint effusion in the suprapatellar 
bursal region, and no evidence of bone destruction or other 
significant abnormality.  

A June 2008 VA treatment record reveals that the veteran 
reported difficulty using her knee brace due to a poor fit.  
Physical examination revealed a tender medial joint line, and 
positive patellar compression and inhibition tests.  Range of 
motion was 3 to 125 degrees.  A posterior lateral drawer was 
equivocal and the veteran was unable to perform a reverse 
pivot shift.  The diagnoses were degenerative arthritis of 
the knee and "posterior lateral rotary instability, low-
grade???"  


An August 2008 treatment record indicates the veteran's 
continued complaints of right knee pain with weight bearing, 
buckling, and falling.  The veteran denied joint swelling and 
noted that she was not taking any pain medications.  She 
reported that she could not wear her knee brace and had 
trouble holding her cane since her last fall.  Physical 
examination revealed no synovitis, and good range of motion 
but some pain with maneuver.  The diagnosis was right knee 
pain, with buckling, likely related to internal derangement 
and degenerative joint disease. 

An April 2008 private MRI report of the right knee shows post 
partial lateral meniscectomy changes, attenuation with a 
subtle oblique tear to the mid-body of the posterior horn of 
the medial meniscus, joint effusion, chondromalacia of the 
patellar cartilage, posterior displacement of the lateral 
tibial plateau in relation to the lateral femoral condyle by 
7 millimeters suggesting lateral instability, and a 
chronic-appearing anterior cruciate ligament tear.

An October 2008 private treatment letter from M.S., M.D. 
reveals that Dr. M.S. began treating the veteran for her 
right knee pain in April 2001, and that an April 2001 MRI 
showed a lateral meniscus tear.  There was no evidence of any 
patellofemoral chondromalacia.  The veteran underwent a right 
knee arthroscopy in October 2002.  In November 2007, she 
developed right knee pain that was felt to be secondary to 
early lateral and patellofemoral osteoarthritis.

At an October 2008 hearing before the Board, the veteran 
testified that she could walk three to four blocks without 
pain, but that six months before, she could only walk two 
blocks without pain.  She noted that the pain radiated to the 
right side of the leg and that after she fell, it radiated 
from the hip down the back of the leg into the calf, and 
wrapped around the foot.  She also testified that, 
thereafter, her calf muscle flexed uncontrollably for two to 
three hours and that she would have pain in her heel.  She 
reported that she fell two to three times every two to three 
months, and that she did not wear a leg brace because it hurt 
her knee.  She indicated that she usually used a cane, but 
due to a recent fall, her hand was swollen and she was 
prohibited from using the cane at that time.  She reported 
that her pain was a 7 or 8 on a 1 to 10 scale and that her 
knee popped out and was painful.  She testified that she had 
difficulty climbing stairs.  She stated that she worked as a 
clerk in the emergency room of a VA Medical Center, and that 
she was frequently late to work due to her knee.  She noted 
that her employer was accommodating.  The veteran also 
testified that she used to be a crane operator, but she was 
not able to do that anymore.  She explained that the weather 
impacted her ability to walk, and that after sitting for a 
long period of time, she must get up and walk around to 
stretch out her knee.  She testified that her knee pain 
caused sleep impairment and that she had hyper-reflexes in 
her legs as a result of the falls due to knee instability.

The RO assigned the veteran's right knee disorder, diagnosed 
as status-post meniscectomy of the right knee with 
degenerative joint disease and chondromalacia, a 10 percent 
disabling pursuant to Diagnostic Code 5259.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259, a 10 percent rating is 
warranted for: "cartilage, semilunar, removal of, 
symptomatic."  The evidence above shows that the veteran's 
right knee disorder is symptomatic with pain due to 
degenerative joint disease and instability.  

Diagnostic Code 5257 provides for the assignment of a 10 
percent rating when there is slight recurrent subluxation or 
lateral instability of a knee; a 20 percent rating when there 
is moderate recurrent subluxation or lateral instability; and 
a 30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  

The Board finds that an initial disability evaluation in 
excess of 10 percent for a right knee disability is not 
warranted for either instability or degenerative joint 
disease in this case.  

Private medical treatment records from April 2001 to February 
2003 showed the right knee joint to be stable.  Various VA 
treatment records report the veteran's complaints of a 
sensation or subluxation of the right knee, but physical 
examination repeatedly found the veteran's right knee to be 
ligamentously stable.  In a March 2006 VA examination, there 
was normal stability of the medial and lateral collateral 
ligaments, but the VA examiner noted the veteran's complaints 
of knee popping and instability when walking on uneven 
surfaces or when bumped.  June and July 2006 x-rays of the 
right knee found no fracture or subluxation.  A May 2008 VA 
treatment record notes that the veteran had a bruise on her 
right knee which she stated was caused by a fall three days 
before.  However, a May 2008 x-ray of the right knee 
concluded that there was no definite evidence of recent 
fracture or subluxation.  

Nevertheless, in several statements throughout the claims 
file, the veteran reported that her knee periodically buckled 
and gave out, and that she fell as a result.  In October 
2008, she reported that she fell roughly two to three times 
in the prior two to three months.  In various statements, the 
veteran reported that she had moderate subluxation of the 
right knee.  A February 2004 private treatment record 
indicates that the veteran reported buckling with knee 
flexion activities.  A December 2006 VA treatment record 
reflects that an x-ray showed degenerative joint disease of 
the right knee with "mild sublux" of the femur on the tibia 
knee.  An April 2008 private MRI of the right knee notes 
posterior displacement of the lateral tibial plateau in 
relation to the lateral femoral condyle by 7 millimeters 
suggesting lateral instability.  A June 2008 VA treatment 
record diagnosed "posterior lateral rotary instability - low 
grade???"  An August 2008 VA treatment record diagnosed 
right knee with pain and buckling.  

Accordingly, the Board finds that mild instability of the 
right knee has been shown by both the subjective and 
objective evidence of record.  However, the medical evidence 
only shows mild, slight, or "low grade" subluxation or 
instability, and therefore a rating in excess of 10 percent 
is not warranted under Diagnostic Code 5257. 

The Board has considered assigning a separate evaluation for 
both arthritis and instability of the right knee.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  

The Board acknowledges the veteran's complaints of pain, as 
well as objective findings of joint tenderness, crepitus, and 
some pain with maneuver, in the right knee.  In addition, an 
April 2001 MRI of the right knee showed mild arthritic 
change.  A March 2006 VA examination report reveals a 
diagnosis of degenerative joint disease of the right knee.  
VA treatment records from March 2006 to September 2008 reveal 
diagnoses of degenerative arthritis of the right knee, 
degenerative joint disease of the right knee, right knee 
osteoarthritis, and moderate degenerative joint disease 
changes of the right knee.  A June 2006 x-ray of the right 
knee showed very mild degenerative joint disease changes.  A 
July 2006 x-ray of the right knee showed mild degenerative 
joint disease.  A December 2006 x-ray of the right knee 
revealed moderately severe degenerative joint disease.  A 
July 2007 x-ray of the right knee reflected tri-compartment 
degenerative joint disease.  A May 2008 x-ray of the right 
knee revealed changes of mild to moderate degree degenerative 
joint disease of the right knee and femopatellar joints.  

The medical evidence shows degenerative joint disease has 
been established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of leg flexion warrants a noncompensable rating if 
limited to 60 degrees, a 10 percent rating if limited to 45 
degrees, a 20 percent rating if limited to 30 degrees, and a 
maximum 30 percent rating if limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Limitation of 
leg extension warrants a noncompensable rating if limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a maximum 50 percent rating if 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2008); see also 38 C.F.R. § 4.71, Plate II (2008) 
(showing normal leg flexion and extension as between 0 
degrees and 140 degrees).  

In this case, private medical treatment records from April 
2001 to February 2006 show right knee flexion to 135 degrees, 
120 degrees, and 95 degrees.  Other private medical treatment 
records simply reveal a notation of full range of motion.  A 
March 2006 VA examination report indicates right knee flexion 
to 135 degrees and right knee extension to 0 degrees.  VA 
treatment records from March 2006 to September 2008 reveal 
right knee flexion to 125 degrees, 115 degrees, 110 degrees, 
120 degrees, 100 degrees, and 105 degrees, with additional 
notations of full flexion.  The VA treatment records also 
show extension to -5 degrees.  The evidence thus does not 
demonstrate leg flexion limited to 45 degrees or extension 
limited to 10 degrees, and therefore a 10 percent evaluation 
under Diagnostic Code 5260 or Diagnostic Code 5261 is not 
warranted.  

Nevertheless, as arthritis has been established by x-ray 
evidence, and limitation of motion of the right knee is shown 
to be noncompensable, a separate evaluation of 10 percent 
evaluation for arthritis is warranted under Diagnostic Code 
5003.    

This is an initial rating case, following the granting of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. 119.  While there may 
have been day-to-day fluctuations in the veteran's right knee 
disorder, the evidence shows no distinct periods of time, 
since service connection became effective in July 2005, 
during which her right knee disorder has varied to such an 
extent that a rating greater or less than 10 percent would be 
warranted.  Cf. 38 C.F.R. § 3.344 (2008) (VA will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected right knee 
disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent periods of 
hospitalization for her right knee disorder.  Although the 
veteran reported that she has been late to work on occasion 
as a result of her right knee disorder, marked interference 
with employment has not been shown such that the RO erred by 
not referring this appeal for an extraschedular evaluation.  
In the absence of any additional factors, the RO's failure to 
refer this issue for consideration of an extraschedular 
rating did not prejudice the veteran. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial evaluation in excess of 10 percent for a right 
knee disorder, diagnosed as status-post meniscectomy of the 
right knee with chondromalacia and instability is denied.

A separate 10 percent rating for right knee degenerative 
arthritis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


